Targeted Lease Capital, LLC v Wheel Equip. Leasing, LLC (2020 NY Slip Op 05624)





Targeted Lease Capital, LLC v Wheel Equip. Leasing, LLC


2020 NY Slip Op 05624


Decided on October 9, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 9, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., NEMOYER, TROUTMAN, WINSLOW, AND BANNISTER, JJ.


440 CA 19-00800

[*1]TARGETED LEASE CAPITAL, LLC, PLAINTIFF-RESPONDENT,
vWHEEL EQUIPMENT LEASING, LLC, DOING BUSINESS AS Y.E.S. LEASING, DEFENDANT-APPELLANT, ET AL., DEFENDANT. (APPEAL NO. 1.) 


PHILLIPS LYTLE LLP, BUFFALO (PRESTON L. ZARLOCK OF COUNSEL), FOR DEFENDANT-APPELLANT. 
BAUMEISTER DENZ, LLP, BUFFALO (ARTHUR G. BAUMEISTER, JR., OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Deborah A. Chimes, J.), entered April 25, 2019. The order, among other things, granted in part and denied in part plaintiff's motion for summary judgment. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy , 140 AD2d 988, 988 [4th Dept 1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts , 63 AD2d 566, 567 [1st Dept 1978]; see also  CPLR 5501 [a] [1]).
Entered: October 9, 2020
Mark W. Bennett
Clerk of the Court